Citation Nr: 0111246	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 17, 1996 for a 
grant of service connection for lung cancer for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied an effective date prior to July 
17, 1996 for a grant of service connection for lung cancer.  
The deceased veteran had active service from September 1944 
to June 1946.  The appellant is seeking accrued benefits as 
the veteran's widow.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for lung cancer on July 17, 1996.

2.  Service connection for lung cancer was granted pursuant 
to presumptive provisions of liberalizing criteria effective 
January 6, 1993.

3.  The evidence shows that the earliest date in which lung 
cancer was manifested was in September 1995.


CONCLUSION OF LAW

An effective date prior to July 17, 1996 for a grant of 
service connection for lung cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. §§ 3.316, 3.400, 3.1000 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in a claims file at 
the date of death, due and unpaid for a period of not more 
than two years prior to death, may be paid to qualified 
persons, such as the veteran's surviving spouse, children or 
dependent parents.  See 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (2000).  

The appellant is seeking accrued pension benefits owed to the 
veteran as his surviving spouse; the veteran passed away on 
April 11, 1998 as a result of lung cancer.  Her claim is 
predicated on the veteran's claim for an effective date prior 
to July 17, 1996 for a grant of service connection for lung 
cancer based upon exposure to Mustard Gas.

Service medical records reflected that the veteran was a test 
subject of versicant gases in January 1945.  On July 17, 
1996, the RO received the veteran's claim for service 
connection for disabilities related to his exposure to 
Mustard Gas.  The veteran enclosed a photocopy of May 1996 
correspondence he received from the Department of Defense 
informing him that he was exposed to mustard agents during 
World War II, and that he should contact VA if he believed 
that his health had been affected by the exposure.

During the course of the veteran's claim, the RO received 
numerous private treatment records.  In January 1995, the 
veteran was admitted to Rex Hospital in Raleigh, North 
Carolina, as a result of right shoulder and neck pain, which 
was attributed to musculoskeletal causes.  A chest X-ray did 
not show cardiopulmonary disease.  

An October 1995 report from Rex Hospital reflects that the 
veteran was in his usual state of health until early 
September 1995, when developed bronchitis and right-sided 
neck discomfort for several weeks.  He sought treatment from 
a private physician, who recommended chest X-rays, which were 
obtained on September 11, 1995.  The resulting report stated 
that there had been an interval development of a left 
perihilar mass since an October 1994 X-ray.  The neck 
discomfort was attributed by the interpreting radiologist to 
nerve involvement.  Subsequent records confirmed the presence 
of cancer.

A January 1997 rating decision granted service connection for 
lung cancer effective July 17, 1996 on a presumptive basis, 
and metastatic carcinoma of the brain effective August 5, 
1996, on a secondary basis.  A 100 percent evaluation was 
assigned to each disability.  The veteran challenged the 
effective date assigned for service connection for lung 
cancer, asserting that it should be January 1995, when lung 
cancer was initially diagnosed.  In support of his claim, one 
of the veteran's private physicians, Gerald W. Blake, M.D., 
submitted a statement in May 1997 relating that the veteran 
had pulmonary problems prior to August 1994.  In essence, Dr. 
Blake stated that X-rays and other testing showed chronic 
obstructive pulmonary disease prior to 1994.  The veteran 
perfected an appeal with respect to an earlier effective date 
prior to his death on April 11, 1998.

The veteran's claim was granted on a presumptive basis under 
38 C.F.R. § 3.316, which became effective January 6, 1993.  
See 59 Fed. Reg. 42,499 (published August 18, 1994).  That 
regulation expanded the list of disease for which service 
connection can be presumed the result of exposure to Mustard 
or Lewisite Gas, to include lung cancer.  Prior to that date, 
lung cancer was not on the list of diseases presumed the 
result of exposure to Mustard or Lewisite Gas.  38 C.F.R. 
§ 3.316 (1994).

In assigning an effective date of July 17, 1996 for the grant 
of service connection, the RO relied upon the provisions of 
38 C.F.R. § 3.400(b) which states that the effective date for 
a grant of service connection is the date of receipt of 
claim, or date entitlement arose, whichever is later.  In a 
similar manner, an effective date based upon presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309 is the 
date entitlement arose, if claim is received within one year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i), (ii).

In the alternative, where compensation is awarded pursuant to 
a liberalizing law or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  Benefits may be 
granted for up to one year prior to the date the VA receives 
a claim, provided that the claim was received more than one 
year after the law became effective.  38 C.F.R. 
§ 3.114(a)(2), (3) (2000).

The RO assigned July 17, 1996, as the effective date for the 
grant of service connection, as that was the date that the 
veteran's claim was first received.  For the following 
reasons, the Board finds that this is the proper effective 
date for the grant of service connection.  Initially, while 
the claim was granted on the basis of a change in law, with 
the addition of lung cancer on the list of presumptive 
diseases, an analysis, and corresponding grant of an earlier 
effective date, under 38 C.F.R. § 3.114(a)(3) is not 
warranted.  In this respect, for 38 C.F.R. § 3.114(a)(3) to 
be applicable, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
Here, the appellant must show that the veteran had lung 
cancer on the effective date of the liberalizing law for this 
provision to be applicable.  If shown, then the effective 
date could be up to one year prior to the date of claim, 
which would then be July 17, 1995.

The evidence of record shows that September 11, 1995 is the 
earliest date of record in which a mass, later determined to 
be cancer, was noted in the veteran's lung.  In this respect, 
the Board notes that the September 11, 1995 X-ray report 
referenced an October 1994 X-ray, which did not show a mass.  
Likewise, the veteran was not noted to have a mass in January 
1995, when he sought treatment for joint pain.  The earliest 
date in which cancer was detected was on September 11, 1995.  
This is after the effective date of the liberalizing law.  
Because the veteran's lung cancer was not present at the time 
the liberalizing law became effective, an analysis under 
38 C.F.R. § 3.114 cannot be made.

Thus, the applicable regulation in determining an effective 
date is § 3.400(b)(2)(i), (ii).  Under that regulation, the 
earliest effective date for the grant of service connection 
for lung cancer is July 17, 1996, the date the RO received 
the veteran's claim.  For these reasons, the Board finds that 
an effective date prior to July 17, 1996 for the grant of 
service connection for lung cancer is not warranted.

In denying an earlier effective date under § 3.400(b)(2)(i), 
(ii), the Board acknowledges Dr. Blake's May 1997 statement 
that related that the veteran had lung disease that predated 
the September 11, 1995 X-ray evidence of a mass.  The Board 
notes, however, that the only service-connected pulmonary 
disease pertinent to the current claim is lung cancer, and 
that prior to September 11, 1995, X-rays did not show lung 
cancer.  Accordingly, Dr. Blake's statement does not bring 
the veteran's claim under the auspices of 38 C.F.R. 
§ 3.114(a)(2), (3).

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law'."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].


ORDER

An effective date prior to July 17, 1996 for a grant of 
service connection for lung cancer for accrued benefits 
purposes is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

